DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brake assembly of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 is reciting a method claim without any steps for the method.  Further the claim recites an aircraft with a first and second retractable landing gear.   There is no structure (missing structure) that seems to perform the claimed results/functions.  Therefore, according 
Claims 15 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  there are not any steps to the claimed methods.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure of the wheeled landing gear and the structure of the non-wheeled/air cushion landing gear which is missing is the essential elements needed to perform the claimed functions or results. 
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 17 are already in claim 1, from which it depends.  (See claim 1, lines 1, 4, & 5)  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 9-11, & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berezhnoi et al. (US Patent No. 3,981,462).  
Regarding claim 1
	Berezhnoi teaches an aircraft, (See figure 1) comprising: at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more wheels, (See column 7, lines 47-60) and at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more air cushions, (See figure 1, ref # 1-3) wherein each landing gear assembly (See figure 1) is movable between a deployed position and a stowed position.  (See column 11, lines 1-10)  

Regarding claim 2


Regarding claim 3
	Berezhnoi teaches wherein said at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more wheels (See column 7, lines 47-60) comprises a first main landing gear assembly on a port side (See figure 1, ref # 2) of the aircraft and a second main landing gear assembly on a starboard side (See figure 1, ref # 1) of the aircraft.  (See column 7, lines 47-60 & figure 1)  

Regarding claim 5
	Berezhnoi teaches wherein said at least one landing gear assembly (See figure 1) configured to support some of the weight of the aircraft (See figure 1) via one or more wheels (See column 7, lines 47-60) comprises a nose landing gear assembly.  (See column 7, lines 47-60 & figure 1, ref # 3)  

Regarding claim 7
	Berezhnoi teaches wherein said at least one landing gear assembly (See figure 1) configured to support some of the weight of the aircraft (See figure 1) via one or more air cushions (See figure 1, ref # 1-3) comprise a central landing gear.  (See figure 1, ref # 3)  

Regarding claim 9


Regarding claim 10
	Berezhnoi teaches wherein said at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more air cushions (See figure 1, ref # 1-3) is adapted to create an annular air cushion.  (See figure 1, ref # 1-3)  

Regarding claim 11
	Berezhnoi teaches wherein said at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more air cushions (See figure 1, ref # 1-3) comprises a ring of elastomeric material adapted to support some of the weight of the aircraft (See figure 1) in the absence of the one or more air cushions.  (See column 1, lines 37-50, 67-68, column 2, lines 1-4, & figure 1, ref # 1-3)  

Regarding claim 16
	Berezhnoi teaches a method of moving a fixed wing (See figure 1) commercial aircraft (See figure 1) relative to an airport operating surface during one of take-off, landing, and taxiing (See column 1, lines 37-45) wherein some of the weight of the aircraft (See figure 1) is 

Regarding claim 17
	Berezhnoi teaches a landing gear assembly (See figure 1) for an aircraft (See figure 1) comprising said at least one landing gear assembly (See figure 1) configured to support some but not all of the weight of the aircraft (See figure 1) via one or more air cushions.  (See figure 1, ref # 1-3)  

Regarding claim 18
	Berezhnoi teaches a landing gear assembly (See figure 1) further including an air blower arranged to produce an air cushion effect.  (See column 1, lines 37-50, 67-68, column 2, lines 1-4, & column 8, lines 26-52)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berezhnoi et al. (US Patent No. 3,981,462) as applied to claims 1 & 3 above, and further in view of NLP ("The Fifth Column Forum, Air warfare, The Week in Technology", November 27- December 1, 2017,XMB, Listed in IDS).  
Regarding claim 4
	Berezhnoi does not teach wherein each of the first and the second main landing gear assemblies is a single axle landing gear with two wheels.  
	However, NPL, the Fifth Column Forum, teaches wherein each of the first and the second main landing gear assemblies (See figure 2) is a single axle landing gear with two wheels.  (See figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have each of the first and the second main landing gear assemblies is a single axle landing gear with two wheels as taught by NPL, the Fifth Column Forum, in the aircraft of Berezhnoi, so as to land, take-off, and taxi.  


	Berezhnoi is silent about wherein the aircraft is configured for landing and take-off with the use of eight or fewer landing gear wheels.  
	However, NPL, the Fifth Column Forum, teaches wherein the aircraft (See figures 1 & 2) is configured for landing and take-off with the use of eight or fewer landing gear wheels.  (See figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have the aircraft is configured for landing and take-off with the use of eight or fewer landing gear wheels as taught by NPL, the Fifth Column Forum, in the aircraft of Berezhnoi, so as to land, take-off, and taxi.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berezhnoi et al. (US Patent No. 3,981,462) as applied to claim 7 above, and further in view of Otto (Pub No. US 2014/0374536 A1).  
Regarding claim 8
	Berezhnoi is silent about wherein the aircraft comprises a fuselage having a structural beam which extends along the centre line of the fuselage.  
	However, Otto teaches wherein the aircraft (See figures 1B, 1C, 2, & 7A-7E) comprises a fuselage having a structural beam (See figures 1B, 1C, 2, & 7A-7E, ref # 20) which extends along the centre line of the fuselage.  (See paragraphs 0039, 0046, 0062, & figures 1B, 1C, 2, & 7A-7E)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have the aircraft comprises a fuselage having a structural beam which extends .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al. (US Patent No. 3,117,747) in view of Wilson (Pub No. US 2017/0174329 A1).  
Regarding claim 14
	Creasey teaches an aircraft (See figure 3) comprising: a retractable nose landing gear, (See figure 3, ref # 9) a retractable main landing gear (See figure 3, ref # 18) which includes one or more wheels and is mounted on a port side (See figure 3, ref # 18) of the aircraft, (See figure 3) a retractable main landing gear (See figure 3, ref # 18) which includes one or more wheels and is mounted on a starboard side (See figure 3, ref # 18) of the aircraft, (See figure 3) the one or more wheels of each main landing gear (See figure 3, ref # 9 & 18) all being configured to facilitate movement of the aircraft (See figure 3) along the ground in a longitudinal direction while resisting movement of the aircraft (See figure 3) in a direction along the ground perpendicular to the longitudinal direction, and a further retractable landing gear (See figure 3, ref # 16-17) which is configured for supporting at least some of the weight of the aircraft (See figure 3) via a distal end of the landing gear, (See figure 3, ref # 16-17) the distal of the landing gear (See figure 3, ref # 16-17) being so configured to facilitate movement of the aircraft (See figure 3) in any direction along the ground.  (See column 2, lines 30-62 & figure 3, ref # 16-17)  
	Creasey is silent about each retractable main landing gear having at least one brake assembly for applying a braking force to a wheel of the landing gear.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have each retractable main landing gear having at least one brake assembly for applying a braking force to a wheel of the landing gear as taught by Wilson in the aircraft of Creasey, so as to control the rotation of the wheels to either drive or brake while the aircraft is landing, taking-off, and taxing.  

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, 
The prior art does not disclose or suggest the claimed “wherein said at least one landing gear assembly configured to support some but not all of the weight of the aircraft via one or more air cushions comprises a landing gear leg pivotally mounted at one end to the aircraft” in combination with the remaining claim elements as set forth in claim 12.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Bellet et al. (Pub No. US 2014/0151500 A1) discloses an aircraft, a first and second wheeled retracting landing gear, a fuselage, and a structural beam which extends along the centre line of the fuselage.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647